

Exhibit 10.2
Page 1 of 4
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of August 25, 2008 by and
between Modern Medical Modalities Corporation, a New Jersey corporation (the
“Company”) and Naftali Siani, with an address at Tel Hai 14, Jerusalem Israel
92107 (the “Subscriber”).
 
WITNESSETH:
 
WHEREAS, the Subscriber desires to purchase and the Company desires to sell in a
private placement to Subscriber (as defined below) 500,000 shares of its common
stock, par value $.0002 per share (the “Common Stock”) at a purchase price of
$0.10 per share for an aggregate amount of $50,000 (“Purchase Price”). The
500,000 shares of Common Stock being purchased by Subscriber pursuant to this
Agreement shall be referred to as the “Securities”.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:
 
SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER
 
Subject to the terms and conditions hereinafter set forth, the Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company the
Securities and the Company agrees to sell such Securities to the Subscriber for
said Purchase Price. The Purchase Price is payable by personal or business
check, wire transfer of immediately available funds or money order made payable
to the Company contemporaneously with the execution and delivery of this
Agreement by the Subscriber. The Securities will be delivered by the Company to
the Subscriber promptly following the receipt of the Purchase Price.
 
The Subscriber recognizes that the purchase of Securities involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company; (ii) the Subscriber may not be able to liquidate its
investment; (iii) transferability of the Securities is extremely limited; and
(iv) in the event of a disposition, the Subscriber could sustain the loss of its
entire investment.
 
The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”), and that the Subscriber is able
to bear the economic risk and illiquidity of an investment in the Securities.
 
The Subscriber hereby acknowledges and represents that (i) the Subscriber has
prior investment experience, including investment in non-listed and unregistered
securities, or that the Subscriber has employed the services of an investment
advisor, attorney and/or accountant to read all of the documents furnished or
made available by the Company both to the Subscriber and to all other
prospective investors to evaluate the merits and risks of such an investment on
the Subscriber’s behalf; (ii) the Subscriber recognizes the highly speculative
nature of an investment in the Securities; and (iii) the Subscriber is able to
bear the economic risk and illiquidity which the Subscriber assumes by investing
in the Securities.
 
The Subscriber (i) hereby represents that the Subscriber has been furnished by
the Company during the course of this transaction with all information regarding
the Company which the Subscriber has requested or desired to know; (ii) has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Securities; and (iii) has received any additional
information which the Subscriber has requested.
 
8. To the extent necessary, the Subscriber has retained, at its own expense, and
relied upon the advice of appropriate professionals regarding the investment,
tax and legal merits and consequences of this Agreement and its purchase of the
Securities hereunder.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
Page 2 of 4
 
The Subscriber covenants that no Securities were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith the Subscriber did not (i) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit or
generally available; or (ii) attend any seminar, meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.
 
The Subscriber hereby acknowledges that the sale of Securities has not been
reviewed by the SEC because of the Company’s representations that this sale of
Securities is intended to be exempt from the registration requirements of
Section 5 of the Act pursuant to Sections 3(b), 4(2) and 4(6) thereof and
Regulation D promulgated under the Act. In this connection, the Subscriber
hereby represents that the Subscriber is purchasing the Securities for the
Subscriber’s own account for investment and not with a view toward the resale or
distribution thereof to others. The Subscriber agrees that the Subscriber will
not sell or otherwise transfer the Securities unless they are registered under
the Act or unless an exemption from such registration is available.
 
The Subscriber understands and hereby acknowledges that the Securities it is
purchasing are characterized as “restricted securities” under federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. In this connection, Subscriber represents that it is
familiar with Rule 144 promulgated under the Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Act.
 
The Subscriber understands that an investment in the Securities is extremely
risky and by executing this Agreement acknowledges that it has reviewed the
Section entitled “Risk Factors” included in the Company’s Form 10-KSB for the
year ended December 31, 2007 attached hereto as Exhibit A. The Subscriber
acknowledges that it has had the opportunity to review the Company Form 10-QSB
for the quarter ended June 30, 2007 attached hereto as Exhibit B.
 
The Subscriber understands and hereby acknowledges that the Company is under no
obligation to register the Securities under the Act or any state securities or
“blue sky” laws. The Subscriber consents that the Company may, if it desires,
permit the transfer of the Securities out of the Subscriber’s name only when the
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the Act or any applicable state “blue sky”
laws (collectively the, “Securities Laws”).
 
The Subscriber consents to the placement of a legend on any certificate or other
document evidencing the Securities indicating that such Securities have not been
registered under the Act or any state securities or “blue sky” laws and setting
forth or referring to the restrictions on transferability and sale thereof
contained in this Agreement. The Subscriber is aware that the Company will make
a notation in its appropriate records and issue “stop transfer” instructions to
its transfer agent with respect to the restrictions on the transferability of
such Securities.
 
The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Securities subscribed for hereby. This Agreement constitutes the
legal, valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
REPRESENTATIONS AND WARRANTIES BY COMPANY
 
As a material inducement of the Subscriber to enter into this Subscription
Agreement and subscribe for the Securities, the Company represents and warrants
to the Subscriber, as of the date hereof, as follows:
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey, has full power to carry on
its business as and where such business is now being conducted and to own, lease
and operate the properties and assets now owned or operated by it and is duly
qualified to do business and is in good standing in each jurisdiction where the
conduct of its business or the ownership of its properties requires such
qualification.
 
The execution, delivery and performance of this Subscription Agreement by the
Company and the consummation of the transactions contemplated hereby have been
duly authorized by the Board of Directors of the Company.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
Page 3 of 4
 
The execution, delivery and performance of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not (i) violate or
conflict with the Company’s Articles of Incorporation or By-Laws, (ii) conflict
with or result (with the lapse of time or giving of notice or both) in a
material breach or default under any material agreement or instrument to which
the Company is a party or by which the Company is otherwise bound, (iii) violate
any order, judgment, law, statute, rule or regulation applicable to the Company,
except where such violation, conflict or breach would not have a material
adverse effect on the Company. This Subscription Agreement when executed by the
Company will be a legal, valid and binding obligation of the Company enforceable
in accordance with its terms.
 
There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Company, threatened against the Company at law or in equity
before or by any court or Federal, state, municipal or their governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which could materially adversely affect the Company. The Company is not
subject to any continuing order, writ, injunction or decree of any court or
agency against it which would have a material adverse effect on the Company.
 
No consents, filings, authorizations or other actions of any governmental
authority are required to be obtained or made by the Company for the Company’s
execution, delivery and performance of this Subscription Agreement which have
not already been obtained or made or will be made in a timely manner following
the closing.
 
The Company is not obligated to pay any commission or finders fees to any
persons in connection with the sale of the Securities.
 
MISCELLANEOUS
 
This Agreement shall not be changed, modified or amended except by a writing
signed by all parties to this Agreement, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
 
The Company will use the proceeds hereof for working capital and general
corporate purposes.
 
Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Securities as herein provided, subject to acceptance by the
Company.
 
Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of New York without regard to principles of conflicts of law.
 
The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect. If any provision of this
Agreement shall be declared by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, such provision shall
be interpreted so as to remain enforceable to the maximum extent permissible
consistent with applicable law and the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provisions shall be deemed dependent upon any other covenant or provision unless
so expressed herein.
 
It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.
 
The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.
 
This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.
 
Any pronoun herein shall include all genders and/or the plural or singular as
appropriate from the context.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
Page 4 of 4
 
Each party hereto hereby irrevocably and unconditionally submits to the
jurisdiction of any federal or state court sitting in the County of New York in
the State of New York and irrevocably agrees that all actions or proceedings
arising out of or relating to this Agreement shall be litigated exclusively in
such court. Each party hereto agrees not to commence any legal proceeding
related hereto or thereto except in such courts. Each party hereto irrevocably
waives any objection which it may now or hereafter have to the laying of the
venue of any such proceeding in any such court and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. Each party hereto consents to process being
served in any such action or proceeding by mailing a copy thereof by registered
or certified mail.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY OF THE OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.11.
 
[The remainder of this page is intentionally left blank.]
 
IN WITNESS WHEREOF, the parties hereto signed this agreement on the date first
written above.
 
Company:
MODERN MEDICAL MODALITIES CORPORATION
 
By: /s/ Baruh Hayut
Name:        Baruh Hayut
Title:          Chairman/ Chief Executive Officer
 
Subscriber:
 
By: /s/ Naftali Siani
Name: Naftali Siani

 
 

--------------------------------------------------------------------------------

 
 